Citation Nr: 0005638	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the veteran's cause 
of death.  The appellant filed a timely notice of 
disagreement, and upon receipt of a statement of the case, 
filed a timely substantive appeal.  She also requested a 
personal hearing before a member of the Board, and such was 
afforded her in December 1999.  

The appellant filed her original claim using VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable).  A claim for 
dependency and indemnity compensation includes a claim for 
death pension and, by the express language of Form 21- 534, 
also includes a claim for accrued benefits.  See Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992).  At the time of the 
veteran's death, his June 1993 claim for increased ratings 
for his service connected disabilities was still pending 
before the RO; however, the RO's October 1993 rating decision 
did not address the claim of accrued benefits.  This issue is 
therefore referred to the RO for appropriate action 
including, if warranted, notification to the appellant of the 
information needed to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Isenhart, supra.  In so doing, the RO 
is put on notice of the U. S. Court of Appeals for Veterans 
Claims' (Court) decision in Marso v. West, No. 97-2178 (U.S. 
Vet. App. Dec. 23, 1999).  In Marso, the Court determined 
that an award of dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 may be warranted, even if 
the veteran had not been in receipt of a 100 percent 
disability rating for 10 or more years at the time of his 
death, if the appellant could demonstrate that the veteran 
was hypothetically entitled to such a rating for at least 10 
years prior to his death.  See also Wingo v. West, 11 Vet. 
App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998).  
In the present case, the appellant has repeatedly argued that 
the veteran should have been in receipt of a 100 percent 
disability rating for his various service connected 
disabilities since the mid 1960's.  Thus, a claim for 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318 has been advanced by the appellant, and 
must be considered by the RO.  

In the course of this appeal, the appellant has also made a 
claim for compensation under 38 U.S.C.A. § 1151, based on 
allegedly negligent medical treatment rendered by the VA.  As 
this issue has not been fully developed and perfected for 
appeal, the Board lacks jurisdiction to adjudicate it at this 
time.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  The RO 
is invited to take appropriate action on this pending claim.  

FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993, according to 
his death certificate.  He was 69 years of age.  The immediate 
cause of death was metastatic cancer to the liver, with no 
underlying or contributing causes listed. 

2.  At the time of the veteran's death, he had been awarded 
service connection for an anxiety reaction, a healed fracture 
of the right ankle, a healed penetrating wound of the right 
thigh, to include scarring, and healed burns of the hands and 
face, with residuum. 

3.  The veteran engaged in combat with the enemy during his 
term of military service.  

4.  Evidence of a medical nexus between the veteran's cause 
of death and a disease or injury incurred in or aggravated by 
service, or within a year thereafter, or a service connected 
disability, has not been provided.  


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 1310, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
wounded on three occasions while in combat with the enemy in 
Europe during World War II.  On the first occasion, he 
sustained shrapnel wounds in the right leg.  Next, the tank 
in which he served was hit by enemy fire and he sustained 
burns and a fractured ankle.  In a final incident, his tank 
was again struck by enemy fire, and the veteran sustained a 
concussion.  During treatment for his combat injuries, he 
began to exhibit unusual behavior, and was diagnosed with a 
severe anxiety reaction.  His service awards included the 
Bronze Service Star and the Purple Heart medal with two Oak 
Leaf Clusters.  

Upon the veteran's separation from service, he was awarded 
service connection for an anxiety reaction, a healed fracture 
of the right ankle, a healed penetrating wound of the right 
thigh, to include scarring, and healed burns of the hands and 
face, with residuum.  No additional awards of service 
connection were afforded the veteran during his lifetime.  

The veteran was afforded an ultrasound examination of his 
liver at a private facility in March 1993.  Multiple focal 
lesions of the liver, suspicious of metastatic disease, were 
noted, and further evaluation was recommended.  An April 1993 
CT scan of the liver revealed diffuse neoplastic disease and 
splenomegaly, with focal calcification suggestive of old 
granulomatous disease.  In an April 1993 letter, a private 
physician confirmed a diagnosis of adenocarcinoma of the 
liver, but stated the liver was not the primary site of the 
cancer, which was unknown.  A subsequent prostate biopsy was 
negative, and no evidence of skeletal metastases was found.  
The cancer was suspected to have begun in the lung or upper 
abdomen, and a May 1993 CT scan of the chest was performed.  
A possible neoplastic lymphadenopathy was observed in the 
aorticopulmonary window and periacinal areas of the 
mediastinum; however, no definite evidence of a primary 
thoracic lesion was seen at that time.  A May 1993 biopsy of 
the stomach was negative for a metastatic tumor.  In June 
1993, another private medical doctor reviewed the veteran's 
medical record and suggested the pancreas as the primary site 
of the cancer.  Chemotherapy was afforded the veteran, but 
because his carcinoma did not respond to this treatment, it 
was discontinued.  

The veteran passed away on August [redacted], 1993, according to 
his death certificate.  He was 69 years of age.  The 
immediate cause of death was metastatic cancer to the liver, 
with no underlying or contributing causes listed.  An autopsy 
was not performed.  

In September 1993, the appellant, the veteran's widow, filed 
a claim for dependency and indemnity compensation benefits, 
including service connection for the veteran's cause of 
death.  The RO considered the evidence of record and issued 
an October 1993 rating decision denying service connection 
for the veteran's cause of death.  The appellant responded 
that same month with a notice of disagreement, alleging that 
injuries received by the veteran during the war eventually 
resulted in his liver cancer.  A statement of the case was 
sent to her in December 1993, and she filed a January 1994 VA 
Form 9, perfecting her appeal.  She also requested a personal 
hearing before a member of the Board.  

The appellant testified at a personal hearing at the RO in 
December 1994.  She stated the veteran had problems with his 
nerves for the rest of his life after service.  He received 
medical care from the VA on a regular basis since his service 
discharge.  He also walked with a limp and required the use 
of a cane in his later years, due to his shell fragment wound 
of the right leg.  He was always on a number of medications, 
and his general health was poor.  According to the 
appellant's contentions, the veteran did not use tobacco 
products or alcohol, and therefore the injuries he sustained 
during service were the most likely cause of his fatal 
cancer.  The RO hearing officer considered this testimony in 
light of all evidence of record, and continued the prior 
denial of service connection for the veteran's cause of 
death.  

In April 1995, the appellant submitted excerpts from a book 
entitled "Everyone's Guide to Cancer Therapy."  According 
to this medical treatise information, stress can play a role 
in the promotion of cancer in the body, as it tends to weaken 
the immune system.  In an accompanying statement, the 
appellant also alleged that the VA was negligent in the 
diagnosis and subsequent treatment of the veteran's cancer.  

The appellant requested a second personal hearing at the RO, 
and such a hearing was afforded her in July 1995.  She 
testified on her own behalf, accompanied by the veteran's 
daughter.  The veteran's daughter asserted that the VA was 
grossly negligent in administering the veteran's medical 
care, and as a result his fatal carcinoma was not detected in 
a timely fashion.  This negligence in turn resulted in his 
premature death.  According to the appellant's statements, 
the VA cannot prove that the veteran's service connected 
disabilities did not result in his fatal carcinoma, and 
therefore service connection is warranted.  Next, the 
appellant asserted that toxic substances entered the 
veteran's body when the tank in which he was riding was hit 
and caught fire, and these substances later contributed to 
the development of cancer.  Finally, the appellant took this 
opportunity to submit additional medical treatise evidence, 
consisting of excerpts from a book on toxins.  These excerpts 
discussed various toxins and their relationship to 
carcinomas, including carcinomas of the liver.  The RO 
considered this additional evidence and issued an October 
1995 decision continuing the prior denial of service 
connection for the veteran's cause of death.  

In response to the appellant's request, she was afforded a 
personal hearing before a member of the Board in December 
1999.  The appellant, accompanied by her daughter, again 
reiterated her contentions that the veteran's cause of death 
was service connected.  

Analysis

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1999).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (1999).  Service connection may 
also be granted for certain statutorily-enumerated 
disabilities, such as any type of malignant tumor, which 
manifest to a compensable degree within one year of the date 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  When, 
after all the evidence is presented, an approximate balance 
exists between the positive and negative evidence, the 
benefit of the doubt will be granted the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As the veteran was awarded the Purple Heart medal, with two 
Oak Leaf Clusters, his participation in combat is conceded by 
the Board.  As a combat veteran, the statutory benefits of 
38 U.S.C.A. § 1154(b) are applicable to the appellant's 
claim.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  Under these presumptions, lay evidence 
regarding diseases and injuries incurred in or aggravated by 
service will be accepted as true in the absence of evidence 
to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  This 
statute will be applied where applicable in the present case.  

The appellant seeks service connection for the veteran's 
cause of death; for the reasons to be noted below, her claim 
is not well grounded, and must be denied.  

According to his death certificate, the veteran died in 
August 1993.  He was 69 years of age.  The immediate cause of 
death was metastatic cancer to the liver, with no underlying 
or contributing causes listed.  An autopsy was not performed.  
His terminal treatment records reflect that the primary site 
of his ultimately fatal carcinoma was never determined, 
although cancers of the pulmonary, pancreatic, and upper 
gastrointestinal regions were suspected at various times 
during the veteran's treatment.  

Considering first the possibility that the veteran's fatal 
carcinoma was initially incurred during service or within a 
year thereafter, the service medical records are negative for 
any mention of a carcinoma, or any unusual growth.  As the 
first diagnosis of cancer dates to early 1993, more than 45 
years after the veteran's separation from service, it would 
not appear that the veteran's cause of death was first 
incurred during active military service, or within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  
The medical evidence does not otherwise suggest that 
carcinoma of the liver, or any other region, had its initial 
onset during the veteran's service, or within a year 
thereafter, and the appellant does not so contend.  

Instead, the appellant has alleged that the veteran's service 
connected disabilities caused his death or contributed 
substantially to his death.  At the time of his death, he had 
been awarded service connection for an anxiety reaction, a 
healed fracture of the right ankle, a healed penetrating 
wound of the right thigh, to include scarring, and healed 
burns of the hands and face, with residuum.  The appellant 
has alleged that these disabilities, especially the stress 
associated with his anxiety reaction, impaired the veteran's 
general health such that he became more susceptible to 
cancer.  Second, she has stated that he was exposed to 
carcinogenic toxins when his tank was hit by the enemy and 
caught fire.  According to her contentions, these toxins 
eventually resulted in his fatal carcinoma.  

Considering the appellant's contentions in turn, they do not 
establish a well grounded claim.  She has first stated that 
the veteran's service connected injuries injured his general 
health to such a degree that he was unusually susceptible to 
the fatal carcinoma, and was physically impaired in his 
ability to recover from this disease.  While it is true the 
veteran had several medical disabilities as a result of his 
service, a medical nexus has not been demonstrated between 
any service connected disability and his ultimate cause of 
death.  The appellant's testimony regarding medical etiology 
is not adequate evidence, as she is a layperson not qualified 
to provide opinion evidence on matters of medical causation.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

Next, the appellant has contended that the veteran was 
exposed to toxins during service which resulted in his fatal 
cancer.  In support thereof, she has submitted copies of 
several medical treatises.  Taking the appellant's 
contentions alone, the Board is again not bound by the 
medical opinion statements of a layperson.  See Pearlman, 
supra.  While she has supplemented her contentions with 
excerpts from medical treatise, these excerpts are 
insufficient to well ground her claim.  The Court, in several 
recent cases, has discussed the use of medical treatise 
evidence in well grounding a claim.  Mattern v. West, 12 Vet. 
App. 222 (1999); Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314 (1998).  Generally, the Court 
has found generic information in a medical journal or 
treatise, by itself, to be "too general and inconclusive" to 
well ground a claim.  Mattern at 228 (citing Sacks).  Such 
evidence can, however, provide important support when 
combined with an opinion of a medical professional.  Mattern 
at 228.  Similarly, medical treatise evidence could "discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin at 
514 (1998).  

In the present case, the proffered treatise evidence is both 
general in its content and entirely speculative in nature, 
and in no way links either the veteran's service connected 
disabilities or any disease or injury incurred in service to 
his fatal carcinoma.  Additionally, these medical treatise 
excerpts have been presented on their own, rather than in 
support of an opinion statement by a qualified medical 
expert.  In and of itself, this medical treatise evidence is 
insufficient to render the veteran's claim well grounded.  
Mattern, supra.  The remainder of the medical evidence 
confirms only that the veteran died of carcinoma of the 
liver, metastasized from an unknown site in the body, and of 
unknown origin.  No medical evidence of record suggests a 
disability causing death occurred during service or within a 
year thereafter, or a service-connected disability either 
caused death or contributed substantially and materially to 
cause death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
1991& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (1999).  For this reason, the appellant's claim is not 
well grounded, and must be denied.  Caluza, supra.  

In conclusion, the appellant has not submitted medical 
evidence that the veteran's ultimately fatal cancer of the 
liver was either incurred in or aggravated by service, or 
within a year thereafter, or was proximately due to or 
resulted from a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,  3.310, 3.312 (1999).  For 
this reason, her claim is not well grounded, and must be 
denied on that basis.  Grottveit, supra.  


ORDER

The appellant's claim for service connection for the 
veteran's cause of death is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

